Citation Nr: 1543071	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-21 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable rating for residuals of right little finger fracture (right little finger disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from August 2009 and April 2010.  He also had additional Reserves service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011 (granted service connection for right little finger disability and assigned a 0 percent rating, effective April 23, 2010) and April 2012 (denied service connection for back, sleep apnea, and hypertension disabilities) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

The issue of service connection for a neurological disability of the bilateral feet has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The issues of service connection for back, sleep apnea, and hypertension disabilities are being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.



FINDING OF FACT

At no time during the pendency of his claim is the Veteran's right little finger disability shown to have been manifested by ankylosis.


CONCLUSION OF LAW

A compensable rating for a right little finger disability is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5230 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2010, VA notified the Veteran of the information needed to substantiate and complete his claim for an increased rating (the issue being decided herein), to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice medical records are associated with the record.  The Veteran was afforded a VA examination to assess the severity of his right little finger disability in August 2010.  The Board finds that the report of this examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination was thorough and contained the findings needed to address the issue on appeal.  Accordingly, the Board finds that the record is adequate to decide this matter, and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the July 2015 hearing, the undersigned identified the issue being decided herein on appeal and focused on the elements necessary to substantiate the claim, specifically the current severity of the Veteran's right little finger disability.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Increased Rating - Right Little Finger Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.         38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his right little finger disability is more severe than reflected by his current 0 percent rating assigned.

The Veteran's STRs note that he injured his right little finger in service while drilling metal and suffered a twisting type fracture.  He reported pain in his right little finger joint.

On August 2010 VA general medical examination, it was noted that the Veteran has pain on the middle phalanx of the right little finger upon making a strong grip or upon forcing beyond the usual range of motion.  The pain was noted to be brief and mild with a sensation of tightness.  The Veteran reported that the little finger might ache some mornings, but that the pain is brief and alleviated by stopping the precipitant.  It was noted that there are mild flare-ups occurring weekly and lasting for hours, and that there is mild functional impairment upon applying a strong grip (i.e., when using hand tools).  On examination, it was noted that there is no impaired strength or dexterity of the right hand, no angulation, ankylosis, or amputation of one or more digits of this hand, and no thumb disorder or amputation.  The examiner did indicate that the top of the right little finger is at 1/2 centimeters distant and the gap disappears upon the Veteran forcing the grip.  Right finger flexion and abduction showed active movement against full resistance.  Muscle tone was normal and there was no evidence of muscle atrophy.  The diagnosis was mild residuals of a right little finger fracture and the examiner noted that the Veteran was able to function in his normal occupational environment and had no functional limitations.

In July 2015, the Veteran testified that he experiences pain in the knuckle with rain and cold weather, and stated that he has to be careful when shaking hands with others "because the finger sticks under."  The Veteran also stated that his right finger disability affects his grip, but indicated that "it's not shutting [him] down from doing anything."  He testified that he is not taking any medication for this disability.

The Veteran's right little finger disability is currently rated 0 percent under Code 5230, which provides for a 0 percent rating for any limitation of ring or little finger motion.  A 0 percent rating is also warranted for unfavorable or favorable ankylosis of the little finger.  Code 5227.  A Note under Code 5257 indicates with an ankylosed finger to consider whether an evaluation for amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Here, the evidence shows that the right little finger is neither amputated nor ankylosed.  Further, the VA examiner found no additional functional disability regarding each of the fingers as a result of pain or repeated use.  Notably, on August 2010 VA examination, the examiner indicated that the Veteran had no functional limitations, no impaired strength or dexterity of the right hand, and had active movement against full resistance.   Moreover, the Veteran himself reported that his finger disability does not prevent him from doing anything.  Accordingly, as the record contains no evidence showing or approximating a compensable level of disability during the pendency of the claim, a compensable rating is not warranted.  That is, as outlined above, the rating schedule does not provide a compensable rating for limitation of motion.  Although the effect on other fingers is considered for ankylosed fingers, there is no competent evidence of ankylosis and the Veteran has not contended that the finger is ankylosed.  As such, the Board will only consider the functional limitation of the little finger by itself and here, again, limitation of motion is not the basis of a compensable rating.

The evidence also does not show X-ray evidence of arthritis.  In addition, there is not involvement of a major joint group; for these reasons, further consideration of a compensable rating under Code 5003 is not warranted.  

Accordingly, the Board finds that a compensable rating for a right little finger disability is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; as the preponderance of the evidence is against the Veteran's claim, the reasonable doubt provisions do not apply.  See 38 U.S.C.A. § 5107.

The Board has considered whether this matter requires referral for consideration of an extraschedular rating.  The record does not show any symptoms and impairment associated with right little finger disability not encompassed by the schedular criteria.  The Veteran reports no pain or difficulty using his hands unless he is exposed to cold, wet weather.  The Board finds that the rating schedule adequately contemplates the disability picture presented by the evidence of record.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Veteran has not suggested nor does the evidence show that the Veteran is unable to work due to his right little finger disability.  In this regard, he testified that he is currently working.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).


ORDER

The appeal seeking a compensable rating for right little finger disability is denied.


REMAND

The Veteran testified that the onset of his hypertension was during his Reserves service prior to his period of active duty from 2009 to 2010.  He indicated that he was with the Navy and stationed at Port Hueneme when a physician told him his blood pressure was too high.  The Veteran further testified that his hypertension increased in severity during his period of active duty service.  Service personnel records clearly delineate when he served on active duty and note that the Veteran underwent an examination for enlistment in the Reserves in July 2004; however, it is unclear what period of time he served on active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  

As service personnel records and STRs from all periods of the Veteran's service are directly related to the service connection claims on appeal, the RO must attempt to verify when the Veteran spent time performing ACDUTRA and INACDUTRA within his periods of service with the Reserves.  The Board notes that a June 2005 letter associated with the record indicates that the Veteran was diagnosed with hypertension in August 2004.  Thus, whether he served on ACDUTRA at this time is particularly relevant.

Following verification of service and if the Veteran was shown to have served on ACDUTRA prior to his period of active duty service, the RO should obtain a medical opinion regarding whether the Veteran's hypertension may be related to a period of ACDUTRA.

Regarding the claim of service connection for a back disability, the Veteran testified that he injured his back while serving in Iraq on active duty.  STRs show that an informal line of duty determination indicated that such injury occurred while he was on active duty status.  However, a line of duty board review did not concur with that finding and instead indicated that the back was aggravated in service.  A March 2012 VA addendum opinion indicates that the Veteran's back condition was less likely than not incurred in service.  It was noted that when the Veteran was activated to duty as a reservist, he more than likely had some disc desiccation prior to active duty, as this would not happen suddenly.  The opinion provider further noted that prior to being activated to duty, the Veteran had been working as a machine operator.  The Board finds that this opinion is inadequate for rating purposes.  Although STRs note that the Veteran's back disability was not incurred in the line of duty, but was instead aggravated by service, the Board is unable to find evidence to support this conclusion.  Notably, the Veteran has indicated that onset of his back condition developed during his period of active duty service.  His STRs note a back injury during that period of service.  There is no indication or suggestion in the record of a prior back injury or some prior disc desiccation (as suggested in the March 2012 opinion).  Accordingly, the Board finds that a VA examination to obtain another medical opinion is warranted.  Further, the Veteran testified that his back disability may alternatively be secondary to his service-connected cervical spondylosis with degenerative disc disease.  As such, a secondary medical opinion is also warranted.

Finally, regarding the claim for service connection for sleep apnea, the Veteran reports onset of such disability during his period of active duty service in Iraq.  On April 2011 VA respiratory examination, the examiner found the Veteran's sleep apnea to be unrelated to his service, indicating that such is caused by an anatomical condition of the upper airway/oral pharynx.  On January 2012 VA sleep apnea examination, the examiner noted that the Veteran's sleep apnea, diagnosed in November 2010, is less likely than not related to his period of active duty service because "it is difficult to state/determine exactly when his obstructive sleep apnea symptoms started" and because there is no evidence indicating his symptoms started during active duty service.  The Board finds that these opinions are inadequate for rating purposes.  Notably, the opinions failed to discuss two lay statements submitted by fellow service members indicating that they observed the Veteran snoring and stopping breathing while in service.  Accordingly, the Board finds that an adequate supplementary VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for his back, sleep apnea, and/or hypertension.

2.  Identify all periods of ACDUTRA and INACDUTRA, to specifically include the type of service in August 2004.  Document all efforts made in this regard.

3.  Following verification of service, obtain any outstanding service personnel and service treatment records pertaining to these periods of service.

4.  After completing directives #1-#3, arrange for the Veteran to be examined by an appropriate provider to determine the nature and likely etiology of his back disability.  The Veteran's entire record should be reviewed by the examiner.  Following review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Is the Veteran's back disability at least as likely as not (a 50% or better probability) incurred in/caused by his period of active duty service (August 2009-April 2010), to include due to an injury therein?

(b)  If the back disability is found not to be related to the Veteran's service, is it at least as likely as not that it was caused or aggravated by his service-connected cervical spondylosis with degenerative disc disease?

(c)  If the opinion of the examiner is that a back disability was not caused but aggravated by the service-connected neck disability, the examiner should identify, to the extent possible, the degree of back disability that has resulted from such aggravation (i.e., identify the baseline level of severity of back disability prior to the aggravation and the level of severity after the aggravation occurred).

The examiner must explain the rationale for all opinions.

5.  After completing directives #1-#3, also arrange for the Veteran's record to be forwarded to an appropriate VA opinion provider for review and an addendum medical opinion that responds to the following:

Is the Veteran's sleep apnea at least as likely as not (a 50% or better probability) incurred in/caused by his active duty service?  The opinion should include discussion of the lay statements of record.

The opinion provider must explain the rationale for all opinions.

6.  Arrange for any further development indicated by the development ordered above (to include an etiology opinion regarding the Veteran's hypertension).

7.  Thereafter, review the record and readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


